UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7291



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RANDALL WHITE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Margaret B. Seymour, District Judge.
(CR-98-293, CA-01-382-6-24)


Submitted:   December 19, 2002         Decided:     December 31, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Randall White, Appellant Pro Se. Arthur Bradley Parham, OFFICE OF
THE UNITED STATES ATTORNEY, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Randall White seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We have reviewed the record and conclude for the reasons stated by

the district court that White has not made a substantial showing of

the denial of a constitutional right.      See United States v. White,

Nos. CR-98-293; CA-01-382-6-24 (D.S.C. Aug. 6, 2002). Accordingly,

we deny a certificate of appealability and dismiss the appeal. See

28 U.S.C. § 2253(c) (2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2